Exhibit Execution Copy MEMBERSHIP INTEREST PURCHASE AGREEMENT by and between NORTHERN BORDER PIPELINE COMPANY and TRANSCANADA PIPELINE USA LTD. Dated as of August 28, 2008 HOU:2825092.15 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II AGREEMENT TO SELL AND PURCHASE 4 2.1 Sale and Purchase 4 2.2 Closing 5 2.3 Effective Date; Development Costs 5 2.4 Conditions to Obligations of Purchaser 5 2.5 Conditions to Obligations of Seller 6 2.6 Purchase Price Allocation for Tax Purposes 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 6 3.1 Organization 6 3.2 Organization and Qualification of Bison 6 3.3 Authority 7 3.4 Ownership 7 3.5 No Conflicts or Violations; Consents 7 3.6 Certain Proceedings 8 3.7 Brokers or Finders 8 3.8 Taxes 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER 8 4.1 Organization 8 4.2 Authority 8 4.3 No Conflicts or Violations; Consents 8 4.4 Certain Proceedings 9 4.5 Brokers or Finders 9 4.6 Investment Intent; Access 9 ARTICLE V COVENANTS OF THE PARTIES 9 5.1 Expenses 9 5.2 Pathfinder Project 10 5.3 Northern Border Pipeline Company Capacity 10 5.4 Discussions with Shippers 10 5.5 Further Assurances 10 5.6 Tax Matters 10 ARTICLE VI INDEMNIFICATION; REMEDIES 12 6.1 Survival of Representations, Warranties and Covenants 12 6.2 Indemnification and Payment of Damages by Seller 13 6.3 Indemnification and Payment of Damages by Purchaser 13 6.4 Limitations on Indemnification 13 6.5 No Security Holder Liability 13 HOU:2825092.15 i ARTICLE VII GENERAL PROVISIONS 14 7.1 Public Announcements 14 7.2 Confidentiality 14 7.3 Notices 14 7.4 Waiver 15 7.5 Entire Agreement and Modification 15 7.6 Assignments; Successors; No Third-Party Rights 15 7.7 Severability 16 7.8 Article and Section Headings; Construction 16 7.9 Time of Essence 16 7.10 Enforcement 16 7.11 Governing Law 16 7.12 Counterparts 17 7.13 No Other Representations; Disclaimers 17 7.14 Waiver of Certain Damages 17 HOU:2825092.15 ii MEMBERSHIP INTEREST PURCHASE AGREEMENT THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of August 28, 2008, by and between Northern Border Pipeline Company, a Texas general partnership (“Seller”), and TransCanada PipeLine USA Ltd., a Nevada corporation (“Purchaser”). RECITALS WHEREAS, Seller is the sole member of Bison Pipeline LLC, a Delaware limited liability company (“Bison”), and desires to sell its 100% membership interest in Bison (the “Interest”) to Purchaser on the terms and conditions set forth herein; and WHEREAS, Purchaser desires to purchase the Interest from Seller on the terms and conditions set forth herein; and NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises, representations, warranties, and covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: AGREEMENT ARTICLE I DEFINITIONS For purposes of this Agreement, the following terms have the meanings specified or referred to in this Article I. “Affiliate” means, with respect to any Person, (a) each Person controlled by such Person, (b) each Person that controls such Person and (c) each Person that is under common control with such Person. “Alternate Agreements” has the meaning given to such term in Section “Anadarko” means Anadarko Energy Services Company, a Delaware corporation. “Approval Date” has the meaning given to such term in Section “Bison” has the meaning given to such term in the recitals. “Bison Agreement” has the meaning given to such term in Section “Bison Open Season” means the terms and conditions defining the service to be provided on the Bison Project and posted on the Seller’s website. “Bison Project” means the pipeline project being developed by Bison to transport natural gas from the Powder River Basin to the Seller’s pipeline system and having FERC Docket No.
